Bergara B Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chung et al. (US 2012/0002643) (and Chung’s provisional application, US provisional application 61/159,862).

Regarding claim 1, Chung discloses a method for a User Equipment (UF) (Chung, paragraph [0005], UE) (Chung provisional 61/159,862, page 1, lines 12-14, UE handover procedure) comprising: 
performing carrier aggregation by aggregating three component carriers served by a source base station (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated) (Chung provisional, page 1, lines 4-5, carrier aggregation; page 7, lines 25-28, UE carrier assignment performed through initial access to a serving cell and/or control signaling in the serving cell; page 9, lines 1-2, UE performs asymmetric carrier aggregation; page 23, lines 20-23, UE has used two DL carriers and two UL carriers);  
5receiving a handover command from the source base station, the handover command including first and second indexes respectively corresponding to first and second component carriers among the three component carriers (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target 
performing a handover from the source base station to a target base station with the first and second component carriers, wherein a third component carrier among the three component carriers is not handed over together with the first and second component carriers (Chung, Figs. 8, 9; paragraph [0071], complete the handover process; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 15, lines 1-12, information on downlink carriers and/or uplink carriers included in HO command message, including a plurality of dedicated PRACH preamble resources and uplink carrier index information related thereto; page 21, line 23, upon completion of the handover with the target cell; page 22, lines 11-15, upon completion of the handover process, UEs can transmit and receive data and control information to/from the target cell on the basis of the DL and UL carriers allocated at the handover completion time; page 23, line 22 to page 24, line 3, if a UE used two DL and 
receiving, from target base station after the handover, control information for using the third component carrier that was not handed over together with the first and second component carriers, the control information including a third index corresponding to the third component carrier (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 15, lines 1-12, carrier index information related thereto; page 22, lines 15-20, target cell may signal DL/UL carrier assignment through UE specific signaling in order to update carrier assignment for the corresponding UEs at the handover completion time; page 23, lines 4-7 setting up and signaling DL and UL carriers implemented by the same method as the carrier assignment before the handover procedure; page 23, line 22 to page 24, line 3, if a UE used two DL and two UL carrier on the serving (source) cell, one of the DL/UL capabilities executes a handover and the others remain on the serving (source) cell; page 24, lines 6-10, UE performs carrier aggregation in the target cell in order to use the remaining DL/UL), the control information including a third index corresponding to the third component carrier; and  
15performing, with the target base station, carrier aggregation by aggregating the first and second component carriers respectively indicated by the first and second indexes received from the source base station and the third component carrier indicated by the third index received from the target base station (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) (Chung provisional, page 22, lines 15-20, target cell may signal DL/UL carrier assignment through UE specific signaling in order to update carrier assignment for the corresponding UEs at the 

Claim 2 is rejected under substantially the same rationale as claim 1.  Chung additionally discloses a radio transceiver; and a hardware processor (Chung, paragraph [0146], processor; paragraph [0147], receiver and transmitter for receiving and transmitting signals).

Regarding claim 3, Chung discloses a method for a target base station (Chung, paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), the method comprising: 
transmitting, to a User Equipment (UF), control information for using a third component carrier (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover) among three component carriers that were used by the UF for carrier aggregation with a source base station (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated), after a handover by the UF from 5the source base station to the target base station with a first component carrier and a second component carrier among the three component carriers (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC 
providing, to the UF, the three component carriers (Chung, Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated) including: 
the first and second component carriers respectively indicated by the first and second indexes received from the source base station (Chung, Figs. 8, 9; paragraph [0071], handover command S810, S908 includes information on CCs of the target cell; paragraph [0077], one or more CCs may be commonly set for cells in a multi-cell environment; paragraph [0080], serving cells share the CC setup state of the UE, target cell allocates one or more CCs for initial access on the basis of that information; paragraph [0082], handover command can include one or more CC index information; paragraph [0089], a plurality of CCs set up for target cell initial operation using a setup state of CCs of the serving cell; 
the third component carrier that was not handed over together with the first and second component carriers and is indicated by the third index received 15from the target base station (Chung, Figs. 8, 9; paragraph [0007], CC index information; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover), 
wherein the three component carriers are used by the UF for the carrier aggregation with the target base station (Chung, , Fig. 7; paragraph [0005], UE in a wireless communication system that supports carrier aggregation; paragraph [0058], five CCs can be aggregated; paragraph [0071], UE can receive UE-specific component carrier information from the target cell in step S814; paragraph [0102], perform handover for a subset of the CCs and the remainder of the CCs are set up through the target call after the handover).  

Claim 4 is rejected under substantially the same rationale as claim 3.  Chung additionally discloses a radio transceiver; and a hardware processor (Chung, paragraph [0146], processor; paragraph [0147], receiver and transmitter for receiving and transmitting signals).

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the Chung provisional application does not disclose that “a third component carrier among the three component carriers is not handed over together with the first and .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2010/0322185) discloses performing carrier aggregation by aggregating component carriers served by a source base station and handing over component carriers to a target base station. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466